03/30/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0250

                                           DA 21-0250
                                        _________________

CED WHEATLAND WIND, LLC,

            Petitioner and Appellant,

      v.

THE MONTANA DEPARTMENT OF PUBLIC
SERVICE REGULATION, MONTANA PUBLIC
SERVICE COMMISSION and NORTHWESTERN
CORPORATION d/b/a NORTHWESTERN ENERGY,

          Respondents and Appellees.
___________________________________________

CED TETON COUNTY WIND, LLC, and
CED PONDERA WIND, LLC,
                                                                    ORDER
            Petitioners and Appellants,

      v.

THE MONTANA DEPARTMENT OF PUBLIC
SERVICE REGULATION, MONTANA PUBLIC
SERVICE COMMISSION and NORTHWESTERN
CORPORATION d/b/a NORTHWESTERN ENERGY,

            Respondent and Appellees,

      and

THE MONTANA CONSUMER COUNSEL,

            Respondent-Intervenor and Appellee.
                                    _________________


       This cause, which was previously classified for submission on briefs to a five-justice
panel, is hereby reclassified for submission to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record.
                                                   For the Court,

                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                    March 30 2022